           Case 2:17-cv-03199-CJB-DPC Document 25 Filed 03/11/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


 LOUISIANA WORKERS’                                      *            CIVIL ACTION NO. 17-3199
 COMPENSATION CORPORATION
                                                         *            SECTION: J(2)
 V.
                                                         *            JUDGE BARBIER
 BP, PLC, ET AL.
                                                         *            MAG. JUDGE CURRAULT



                                          ORDER & REASONS

            Before the Court is defendants BP Exploration & Production Inc. and BP

America Production Company’s (together, “BP”) motion to dismiss plaintiff Louisiana

Workers’ Compensation Corporation’s (“LWCC”) amended complaint. (Motion, Rec.

Doc. 18; Reply Br., Rec. Doc. 24).1 LWCC opposes. (Rec. Doc. 21). After considering

the parties’ arguments, the applicable law, and the relevant record, the Court denies

the motion for the reasons below.

                                               BACKGROUND

            On April 20, 2010, a blowout, explosions, and fire occurred on the

DEEPWATER HORIZON, a semi-submersible drilling rig, resulting in a massive oil

spill in the Gulf of Mexico. BP, which owned a majority interest in the lease on the

outer continental shelf and was the designated operator of the well, is a “responsible

party” for the oil spill under the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701, et seq.

Multiple companies, and thousands of those companies’ employees, participated in



      1   Record citations are to Civil Action No. 17-3199, unless the citation indicates another docket.
       Case 2:17-cv-03199-CJB-DPC Document 25 Filed 03/11/21 Page 2 of 5




the effort to contain, remove, and/or mitigate the oil spill. Unfortunately, some

workers were injured while performing this work. Some of injured sought benefits

under the Longshore and Harbor Workers’ Compensation Act (“LHWCA”), 33 U.S.C.

§§ 901, et seq., or the Louisiana Workers Compensation Act (“La. Comp. Act”), La.

R.S. 23:1021, et seq.

       LWCC is an insurance company that provides workers’ compensation

insurance to various employers. (Am. Compl. ¶¶ 4, 6, Rec. Doc. 17). LWCC allegedly

paid over $4.2 million in LHWCA or La. Comp. Act benefits to dozens of its insureds’

employees that were reportedly injured while working on the oil spill response. (Am.

Compl. ¶¶ 6, 15). LWCC then sued BP for reimbursement under § 933 of the LHWCA

and/or 23:1101-1103 of the La. Comp. Act and/or article 1829 of the Louisiana Civil

Code. (Am. Compl. ¶¶ 15-16). LWCC claims that BP’s negligence caused the workers’

injuries. (Am. Compl. ¶ 9).2

       Until recently, LWCC’s claims have been consolidated with MDL 2179—the

multidistrict litigation that arose from the DEEPWATER HORIZON casualty—and

stayed. LWCC initially filed a claim in the Limitation of Liability Action instituted

by the DEEPWATER HORIZON’s owner. (No. 10-2771, Rec. Doc. 375). In 2017,

LWCC filed a separate lawsuit in compliance with Pretrial Order No. 63 (No. 10-md-

2179, Rec. Doc. 22295), which became LWCC’s operative lawsuit. (Rec. Doc. 1). In



   2 LWCC’s amended complaint indicates that some injuries were caused by exposure to oil or other
chemicals used during the response. However, LWCC’s attorney stated on the record in open court
that LWCC does not seek reimbursement for chemical exposure injuries, and LWCC waives it right to
recover for such claims. (Transcript of 9/23/20 Conf. at 20, Rec. Doc. 26713 in No. 10-md-2179; see also
Severance Order at 2, Rec. Doc. 6 in No. 17-3199). As the Court appreciates it, LWCC only seeks
reimbursement regarding non-exposure personal injuries, such as a slip and fall.

                                                   2
       Case 2:17-cv-03199-CJB-DPC Document 25 Filed 03/11/21 Page 3 of 5




September 2020, the Court severed LWCC’s case from the MDL and lifted the stay.

(Rec. Doc. 18). After LWCC amended its complaint (Rec. Doc. 17), BP filed the instant

motion to dismiss pursuant to Federal Rule 12(b)(6). (Rec. Doc. 18).

                                           DISCUSSION

       BP raises two arguments: one concerns reimbursement for LHWCA benefits,

the other concerns reimbursement for La. Comp. Act benefits. The Court discusses

the LHWCA first.

       BP argues that LWCC’s claims under the LHWCA must be dismissed because

33 U.S.C. § 933 “does not create a private cause of action.” (Rec. Doc. 24 at 3).

However, BP readily concedes that § 933 preserves and codifies an insurer’s right to

subrogate to and pursue the employee’s tort claim against a third-party non-

employer. BP states, “The underlying claim that has been assigned to the worker’s

employer, to whose rights the insurance carrier has been subrogated, is the common

law right to pursue a negligence claim against a third party.” (Rec. Doc. 24 at 3-4).

       Perhaps the Court misunderstands BP’s point, but it seems LWCC asserts the

very claims that BP concedes LWCC may pursue. LWCC alleges that BP’s negligent

conduct caused injuries to LWCC’s insureds’ employees. Subject to certain exceptions

not relevant here, those employees could have pursued their negligence claims

against BP, a non-employer third-party. See 33 U.S.C. 933(a),(b),(f). LWCC, having

paid LHWCA benefits to the employees on behalf of their employers, is subrogated to

the employees’ claims and may assert them against BP.3 As a general matter, if


   3
     See 33 U.S.C. § 933(h),(b),(d),(e); Czaplicki v. The Hoegh Silvercloud, 351 U.S. 525, 530 (1956)
(“Under s 33(b) of the Compensation Act [now codified at 33 U.S.C. § 933(b)], Czaplicki’s acceptance of

                                                  3
       Case 2:17-cv-03199-CJB-DPC Document 25 Filed 03/11/21 Page 4 of 5




LWCC can prove that BP breached some duty owed to a particular worker that caused

the worker’s injury, then LWCC may recover from BP as provided in § 933(e). To be

clear, this does not mean that § 933 makes BP per se liable to LWCC.

       Turning to LWCC’s state law claims, BP contends these should be dismissed

because the Court previously held in the MDL that state-law personal injury claims

pled in the B3 Master Complaint are preempted by federal maritime law. See In Re

Oil Spill by the Oil Rig Deepwater Horizon, No. MDL 2179, 2011 WL 4575696, at *12

(E.D. La. Sept. 30, 2011), as amended (Oct. 4, 2011) (“B3 Order”). As LWCC points

out, however, workers’ compensation subrogation claims were not at issue in the B3

Order. The Court also has no knowledge of the details surrounding any of the

underlying injuries. In short, the Court is not convinced that it should apply the B3

Order’s holding here.4

                                          CONCLUSION

       Accordingly,

       IT IS ORDERED that BP’s Motion to Dismiss First Amended Complaint (Rec.

Doc. 18) is DENIED.




the compensation award had the effect of assigning his rights of action against third parties to his
employer, Northern. Travelers, as Northern’s insurer, was in turn subrogated to all Northern’s rights
by s 33(i) [now codified at 33 U.S.C. § 933(h)]. Travelers, therefore, was the proper party to sue on
those rights of action.”); Hartford Accident & Indem. Co. v. Oceancarrier Shipholding of Belgium N.V.,
799 F.2d 1093, 1096 (5th Cir. 1986) (“A compensation insurer who has paid [LHWCA] benefits to an
injured worker may seek recovery from a shipowner whose negligence allegedly caused the injury on
the basis that the vessel was negligent toward either the longshoreman-employee or the stevedore-
employer.”); see also id. at 1096-97 (discussing the so-called “Burnside direct action”).
    4 Furthermore, to the extent BP contends that an insurer’s claim for reimbursement of La. Comp.

Act benefits cannot be adjudicated under a federal court’s admiralty jurisdiction (which may or may
not be the case here), the Court does not agree. See Fid. & Cas. Co. of N.Y. v. C/B Mr. Kim, 345 F.2d
45 (5th Cir. 1965).

                                                  4
Case 2:17-cv-03199-CJB-DPC Document 25 Filed 03/11/21 Page 5 of 5




New Orleans, Louisiana, this 11th day of March, 2021.




                                      ___________________________________
                                          United States District Judge




                                  5
